     Case 3:21-cv-00231-GNS Document 5 Filed 05/24/21 Page 1 of 3 PageID #: 22




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE
                             CIVIL ACTION NO. 3:21CV-231-GNS

LYNELL WILLIS                                                                            PLAINTIFF

v.

KENTUCKY HEADQUARTERS OF
LOUISVILLE, KENTUCKY                                                                   DEFENDANT

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Lynell Willis, Jr., filed the instant pro se action. He also filed an application to

proceed without prepayment of fees (DN 4). Upon review of the application, the Court finds that

Plaintiff makes the financial showing required by 28 U.S.C. § 1915(a). Accordingly, IT IS

ORDERED that the application (DN 4) is GRANTED.

        A review of the complaint reveals that this Court lacks jurisdiction over the subject matter

of the action, and the Court will dismiss the case.

                                                   I.

        Plaintiff filed the complaint on a complaint form for filing a civil case. In the caption,

Plaintiff names Defendant as “Kentucky Headquarters of Louisville, Kentucky.” In the parties

section of the complaint form, Plaintiff names Defendant as “Kentucky Headquarters Lottery of

Louisville, Kentucky.” Based on the allegations, the Court construes the complaint as brought

against the Kentucky Lottery. Where the form asks the filer to state the basis for this Court’s

jurisdiction, Plaintiff indicates diversity jurisdiction. Where the complaint form asks for the

basis for federal-question jurisdiction, Plaintiff states, “False Advertising.”

        In the statement-of-claim section of the form, Plaintiff states as follows:

        On April 8th, 2021 at 9 am in the morning I arrived at the Louisville, Ky. Lottery
        Headquarters hoping to receive $510.00 to $625.00 a split from $2500.00 of a
  Case 3:21-cv-00231-GNS Document 5 Filed 05/24/21 Page 2 of 3 PageID #: 23




       winning ticket between 3 other players. I was told and given a $10.00 check. The
       Cash Pop game states, []you can win $2,500.00 every four minutes matching the
       cash pop # . . . . The $10 dollar or whatever prize dollar amount shown under the
       cash pop number is a wager that you can pay to have a better chance at winning on
       the next or same number (drawing number).

       In the relief section, Plaintiff states as follows:

       I would like the courts to examine the rules of the cash pop game, take in the idea
       and conclude that the ticket is false advertising that playing 1, 2, 5 & 10 dollars
       does not give you 15 full drawing numbers to match with the cash pop number . . .
       winnings of this ticket are 1 in 15, . . . the wager of the dollar amount under the
       cash pop number and conclude that the wager numbers gives you a better chance at
       winning.

                                                  II.

       The Court recognizes that pro se pleadings are to be held to a less stringent standard than

formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519 (1972). The duty to be

less stringent with pro se complaints, however, “does not require [the Court] to conjure up

unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted), and

the Court is not required to create a claim for a pro se plaintiff. Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require the “courts to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

       Rule 12(h)(3) of the Federal Rules of Civil Procedure provides, “If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” It is

axiomatic that federal district courts are courts of limited jurisdiction, and their powers are

enumerated in Article III of the Constitution. Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994); Hudson v. Coleman, 347 F.3d 138, 141 (6th Cir. 2003) (“[I]t is well
                                                   2
      Case 3:21-cv-00231-GNS Document 5 Filed 05/24/21 Page 3 of 3 PageID #: 24




established that federal courts are courts of limited jurisdiction, possessing only that power

authorized by the Constitution and statute.”). “Jurisdiction defines the contours of the authority

of courts to hear and decide cases, and, in so doing, it dictates the scope of the judiciary’s

influence.” Douglas v. E.G. Baldwin & Assocs. Inc., 150 F.3d 604, 606 (6th Cir. 1998),

overruled on other grounds by Cobb v. Contract Transp., Inc., 452 F.3d 543, 548-49 (6th Cir.

2006). The party that seeks to invoke a federal district court’s jurisdiction bears the burden of

establishing the court’s authority to hear the case. Kokkonen, 511 U.S. at 377. Moreover,

federal courts have an independent duty to determine whether they have jurisdiction and to

“police the boundaries of their own jurisdiction.” Douglas, 150 F.3d at 607 (quoting Ebrahimi v.

City of Huntsville Bd. of Educ., 114 F.3d 162, 165 (11th Cir. 1997)).

         In the present case, Plaintiff has not met his burden of establishing federal-question

jurisdiction under 28 U.S.C. § 1331. Plaintiff cites no federal statutes or United States

Constitutional provisions in support of his claims, and the Court cannot discern any from the

facts alleged. Therefore, the complaint fails to establish federal-question jurisdiction.

         Additionally, Plaintiff fails to establish diversity jurisdiction as there is not complete

diversity of citizenship since he and Defendant are both citizens of Kentucky. See 28 U.S.C.

§ 1332.

         Accordingly, Plaintiff has failed to establish that this Court has subject-matter jurisdiction

over this action, and the Court will dismiss this action by separate Order.

Date:     May 24, 2021




cc:     Plaintiff, pro se
        Defendant
4416.010
                                                    3
